



Exhibit 10.1


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT


This Amendment No. 1 to the Employment Agreement for EUGENE J. BREDOW
(“Amendment”) is made, effective as of March 1, 2018, by and between NVR, Inc.,
a Virginia corporation (the “Company”) and EUGENE J. BREDOW (“Executive”).


Recitals:


WHEREAS, Executive and the Company previously entered into an Amended and
Restated Employment Agreement, effective as of January 1, 2016, (the “Employment
Agreement”); and


WHEREAS, Executive and the Company desire to amend the Employment Agreement to
change the Executive’s title and base salary.


Agreement:


NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:


1.
Section 1.1 is replaced in the entirety to read as follows:



Employment by the Company. The Company hereby employs the Executive, for itself
and its affiliates, to render exclusive and full-time services to the Company.
The Executive will serve in the capacity of Senior Vice President and Chief
Administrative Officer. The Executive will perform such duties as are imposed on
the holder of that office by the By-laws of the Company and such other duties as
are customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company. The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors and Chief Executive Officer. The Executive will
devote his entire full working time and attention to the performance of such
duties and to the promotion of the business and interests of the Company. This
provision, however, will not prevent the Executive from investing his funds or
assets in any form or manner, or from acting as a member of the board of
directors of any companies, businesses, or charitable organizations, so long as
such investments or companies do not compete with the Company, subject to the
limitations set forth in Section 7.1.


2.    Section 3.1 is replaced in the entirety to read as follows:


Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual Base Salary of FOUR
HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($425,000) payable in equal monthly
installments of THIRTY-FIVE THOUSAND FOUR HUNDRED SIXTEEN DOLLARS AND
SIXTY-SEVEN CENTS ($35,416.67). The Company’s Compensation Committee of the
Board of Directors (the “Compensation Committee”) in its sole discretion may
increase, but may not reduce, the Executive’s annual base salary.


        
3.    Except as set forth in this Amendment, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first written above.


 
 
NVR, Inc.
 
 
 
 
By:
/s/ Gary Brown
 
Name:
Gary Brown
 
Title:
Senior Vice President, Human Resources
 
 
 
 
 
EXECUTIVE
 
By:
/s/ Eugene J. Bredow
 
Name:
Eugene J. Bredow
 
 
 




